 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    FLOYD FOSTER, Jr.,                               Case No. 1:19-cv-00573-LJO-JLT (PC)
12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                       TO DISMISS DUE TO PLAINTIFF’S
13            v.                                       FAILURE TO PAY FILING FEE
14    DIVISION OF ADULT PAROLE                         (Doc. 8)
      OPERATIONS, et al.,
15                                                     21-DAY DEADLINE
                         Defendants.
16

17

18          On May 22, 2019, the Court denied Plaintiff's application to proceed in forma pauperis
19   and ordered him to pay the $400.00 filing fee in full. (Doc. 6.) A civil action may not proceed
20   absent the submission of the filing fee or an approved application to proceed in forma pauperis.
21   28 U.S.C. §§ 1914, 1915. The Court denied Plaintiff’s application to proceed in forma pauperis
22   and he has not paid the filing fee. Based on Plaintiff’s ineligibility to proceed in forma pauperis
23   and his failure to comply with the Court’s order to pay the filing fee in full, dismissal of this
24   action is appropriate. In re Phenylpropanolamine (PPA) Products Liability Litigation, 460 F.3d
25   1217, 1226 (9th Cir. 2006); Local Rule 110.
26          Accordingly, the Court RECOMMENDS that this action be DISMISSED for Plaintiff’s

27   failure to pay the $400.00 filing fee.

28   ///

                                                        1
 1
            These Findings and Recommendations will be submitted to the United States District
 2
     Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within 21
 3
     days after being served with these Findings and Recommendations, Plaintiff may file written
 4
     objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
 5
     Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
 6
     specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,
 7
     839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 8

 9   IT IS SO ORDERED.

10      Dated:     June 27, 2019                              /s/ Jennifer L. Thurston
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
